                Case 4:20-cv-01707-JST Document 41 Filed 10/05/20 Page 1 of 5




 1   WENCONG FA, SBN 301679
 2   Email: WFa@pacificlegal.org
     JOSHUA P. THOMPSON, SBN 250955
 3   Email: JThompson@pacificlegal.org
     Pacific Legal Foundation
 4   930 G Street
 5   Sacramento, California 95814
     Telephone: (916) 419-7111
 6   Facsimile: (916) 419-7747
 7   Attorneys for Plaintiffs, Paul Ogilvie, et al.
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11
                                                          )
12   PAUL OGILVIE, et al.,                                )        Case No.: 4:20-cv-01707-JST
                                                          )
13                          Plaintiffs,                   )   DECLARATION OF WENCONG FA
                                                          )          IN SUPPORT OF
14         v.                                             )
                                                          )     PLAINTIFFS’ MOTION FOR
15   STEVE GORDON, in his official capacity as                    SUMMARY JUDGMENT
                                                          )
     Director of the California Department of Motor       )
16   Vehicles,                                            )   Hearing Date:   Nov. 18, 2020
                                                          )   Time:           2:00 pm
17                          Defendant.                    )
                                                          )   Judge:          Jon S. Tigar
18                                                        )   Location:       Courtroom 6
                                                          )
19                                                        )   Action Filed: March 10, 2020
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ                  1                  Case No.: 4:20-cv-01707-JST
                 Case 4:20-cv-01707-JST Document 41 Filed 10/05/20 Page 2 of 5




 1          I, Wencong Fa, pursuant to 28 U.S.C. § 1746, declare the following:
 2          1.        I am over eighteen years of age, have personal knowledge of the facts stated herein,
 3   and if called upon to do so, could and would testify competently thereto.
 4          2.        I am an attorney at Pacific Legal Foundation and represent Plaintiffs in the above-
 5   styled action.
 6          3.        I provide this declaration in support of Plaintiffs’ motion for summary judgment.
 7          4.        Attached hereto as Exhibit 1 is a true and correct copy of excerpts of the August
 8   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan.
 9          5.        Attached hereto as Exhibit 2 is a true and correct copy of exhibit 6 from the August
10   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan, entitled “Plate Notes Beginning
11   8/22/2014.”
12          6.        Attached hereto as Exhibit 3 is a true and correct copy of exhibit 7 from the August
13   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan, entitled “Coordination Sheet.”
14          7.        Attached hereto as Exhibit 4 is a true and correct copy of exhibit 8 from the August
15   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan, entitled “Revised Denial
16   Reason Codes.”
17          8.        Attached hereto as Exhibit 5 is a true and correct copy of exhibit 9 from the August
18   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan, entitled “ELP Denial Reason
19   Codes Revision 1.”
20          9.        Attached hereto as Exhibit 6 is a true and correct copy of exhibit 10 from the August
21   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan, entitled “Environmental
22   License Plate Review Procedures.”
23          10.       Attached hereto as Exhibit 7 is a true and correct copy of exhibit 12 from the August
24   10, 2020, Fed. R. Civ. P. 30(b)(6) deposition of Christian Milhoan, entitled “California Specialty
25   License Plates Order.”
26          11.       Attached hereto as Exhibit 8 is a true and correct copy of excerpts of the August
27   11, 2020, deposition of Aleisha Correa.
28

     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ                  2                      Case No.: 4:20-cv-01707-JST
               Case 4:20-cv-01707-JST Document 41 Filed 10/05/20 Page 3 of 5




 1          12.     Attached hereto as Exhibit 9 is a true and correct copy of exhibit 4 of the August
 2   11, 2020, deposition of Aleisha Correa, entitled “Defendant Steve Gordon’s Responses to
 3   Interrogatories.”
 4          13.     Attached hereto as Exhibit 10 is a true and correct copy of excerpts of the August
 5   14, 2020, deposition of Agnes Holmes.
 6          14.     Attached hereto as Exhibit 11 is a true and correct copy of exhibit 3 of the August
 7   14, 2020, deposition of Agnes Holmes, entitled “Campanile Letter.”
 8          15.     Attached hereto as Exhibit 12 is a true and correct copy of exhibit 4 of the August
 9   14, 2020, deposition of Agnes Holmes, entitled “Crawford Letter.”
10          16.     Attached hereto as Exhibit 13 is a true and correct copy of the picture referenced in
11   Paragraph 5 of Plaintiff Andrea Campanile’s declaration, submitted in conjunction with this
12   motion.
13          17.     Attached hereto as Exhibit 14 is a true and correct copy of the picture referenced in
14   Paragraph 6 of Plaintiff Andrea Campanile’s declaration, submitted in conjunction with this
15   motion.
16          18.     Attached hereto as Exhibit 15 is a true and correct copy of the denial letter
17   referenced in Paragraph 4 of Plaintiff Amrit Kohli’s declaration, submitted in conjunction with
18   this motion.
19          19.     Attached hereto as Exhibit 16 is a true and correct copy of the denial letter
20   referenced in Paragraph 4 of Plaintiff James Blair’s declaration, submitted in conjunction with this
21   motion.
22          20.     Attached hereto as Exhibit 17 is a true and correct copy of excerpts of Defendant
23   Gordon’s Responses to Plaintiff’s Requests for Production in Kotler v. Gordon, which is part of
24   the record in this case. See Exh. 18.
25          21.     Attached hereto as Exhibit 18 is a true and correct copy of the parties’ stipulation
26   regarding discovery in this case.
27
28

     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ                3                      Case No.: 4:20-cv-01707-JST
               Case 4:20-cv-01707-JST Document 41 Filed 10/05/20 Page 4 of 5




 1          22.     Attached hereto as Exhibit 19 is a true and correct copy of excerpts of a document
 2   bearing Bates number DMV 000001 that was produced by Defendant Gordon in the Kotler
 3   litigation, and made a part of the record in this case pursuant to the parties’ stipulation.
 4          23.     Attached hereto as Exhibit 20 is a true and correct copy of a document bearing
 5   Bates number DMV 000057 that was produced by Defendant Gordon in the Kotler litigation, and
 6   made a part of the record in this case pursuant to the parties’ stipulation.
 7          24.     Attached hereto as Exhibit 21 is a true and correct copy of a document bearing
 8   Bates number DMV 000060 that was produced by Defendant Gordon in the Kotler litigation, and
 9   made a part of the record in this case pursuant to the parties’ stipulation.
10          25.     Attached hereto as Exhibit 22 is a true and correct copy of a document bearing
11   Bates number DMV 000066 that was produced by Defendant Gordon in the Kotler litigation, and
12   made a part of the record in this case pursuant to the parties’ stipulation.
13          26.     Attached hereto as Exhibit 23 is a true and correct copy of a document bearing
14   Bates number DMV 000073 that was produced by Defendant Gordon in the Kotler litigation, and
15   made a part of the record in this case pursuant to the parties’ stipulation.
16          27.     Attached hereto as Exhibit 24 is a true and correct copy of a document bearing
17   Bates number DMV 000097 that was produced by Defendant Gordon in the Kotler litigation, and
18   made a part of the record in this case pursuant to the parties’ stipulation.
19          27.     Attached hereto as Exhibit 25 is a true and correct copy of a document bearing
20   Bates number DMV 000071 that was produced by Defendant Gordon in the Kotler litigation, and
21   made a part of the record in this case pursuant to the parties’ stipulation.
22          I declare under penalty of perjury, under the laws of the United States, that the foregoing
23   is true and correct to the best of my knowledge.
24          Executed this day: October 5, 2020.
25                                                  Respectfully submitted,
26
                                                    By       /s/ Wencong Fa
27                                                           WENCONG FA
28                                                        Attorney for Plaintiffs, Paul Ogilvie, et al.

     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ                  4                       Case No.: 4:20-cv-01707-JST
              Case 4:20-cv-01707-JST Document 41 Filed 10/05/20 Page 5 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a copy of the foregoing DECLARATION OF WENCONG FA IN
 3   SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT has been served
 4   through the Court’s CM/ECF system on all registered counsel.
 5          DATED: October 5, 2020.
 6                                              By     /s/ Wencong Fa
                                                       WENCONG FA
 7
                                                     Attorney for Plaintiffs,
 8                                                   Paul Ogilvie, et al.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ             5                       Case No.: 4:20-cv-01707-JST
